On Petition eor Rehearing.
Mr. Justice Bean
delivered the opinion.
In his petition for rehearing the plaintiff claims that in the opinion filed the court erred (1) in assuming that there has been no entry under the lease in question by the lessees; and (2) in disre*134garding the admissions in the pleadings that the land intended to be leased was in a certain section and township on Sauvie’s Island, in the Columbia River, below Portland.
Upon the first point the contention is that the question whether the defendants entered under the lease was made an issue by the pleadings, and that the verdict, being in favor of the plaintiff, conclusively settles such issue in his favor. The action is-for rent reserved under the lease, and there is no averment in the complaint of an entry by the defendants. The answer, however, alleges that no-such entry was made, and this is denied by the reply. But the court charged the jury, in response-to a question by one of the jurors, to the effect that such issue was immaterial, and therefore it. cannot be said that the verdict settles it in favor of the plaintiff.
It was assumed by counsel at the argument here,, and in their briefs, that there had been no entry under the lease; and no claim was ever made in the case, so far as the record discloses, until the-petition for rehearing was filed, that the defective-description was cured by the entry of the lessees. Objection was made to the admission in evidence-of the lease, when offered by the plaintiff at the-opening of his case, “because it was uncertain and ambiguous, and does not describe any property”;, and this, being overruled, presented the question for-determination here. The allegations of the pleadings as to the location of the property intended to-be leased do render the written lease itself com*135petent evidence in the case; but its sufficiency must be determined by the terms and provisions thereof, and not by oral proof, or admissions that the property intended to be leased and described in the writing was actually situated in some definite and certain locality.
Unless a lease describes the subject matter of the demise with reasonable certainty, it is inoperative> and no action for rent reserved can be maintained thereon. This is not an action for use and occupation, and therefore the question does not arise as to whether a lease of the character in question would be admissible in evidence in such an action. The petition for rehearing is denied.
Rehearing Denier.